Name: 83/15/EEC: Commission Decision of 19 January 1983 authorizing Greece to take protective measures in respect of certain imports
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-01-21

 Avis juridique important|31983D001583/15/EEC: Commission Decision of 19 January 1983 authorizing Greece to take protective measures in respect of certain imports Official Journal L 017 , 21/01/1983 P. 0052 - 0053*****COMMISSION DECISION of 19 January 1983 authorizing Greece to take protective measures in respect of certain imports (83/15/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas the Greek Government has, by a telex message of 13 January 1983 and a note of 18 January 1983, applied to the Commission for authorization to take protective measures for certain sectors, under Article 130 of the Act of Accession, in order to rectify the situation and adjust the sectors concerned to the economy of the common market; Whereas in its applications Greece has provided the Commission with material enabling the Commission to determine that serious economic difficulties have arisen and are liable to persist in certain sectors referred to in the applications; Whereas, however, the Commission is not in a position, on the basis of this material, to determine at once the protective measures which it considers appropriate in order to allow Greece to rectify the situation and to adjust the sectors concerned to the economy of the common market; Whereas it is therefore necessary, in order to avoid a worsening of the existing economic situation, to authorize Greece to establish arrangements for the surveillance of imports of the products covered by this Decision; Whereas the establishment of these temporary arrangements should allow the Commission to collect the information necessary to enable it to take a final decision on the applications for protective measures which the Greek Government has made, HAS ADOPTED THIS DECISION: Article 1 The Hellenic Republic is hereby authorized to make all imports of the goods listed in the Annex to this Decision subject to the submission of a prior application for authorization to import, which the Hellenic authorities shall grant free of charge and for any quantity for which application may be made, within a maximum of 48 hours from the time of the application. Article 2 This Decision shall take effect on 19 January 1983 and cease to have effect on 1 March 1983 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 January 1983. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX 1. Shoes, CCT 64.01, 64.02, 64.04, 64.05 2. Crockery and porcelain . . . household goods, etc . . ., CCT 69.11, 69.12 3. Glass tableware etc. . . ., CCT 70.13 4. Babies' nappies (whether disposable or reusable), CCT 48.21 B 5. Stainless steel spoons etc. . . ., CCT 82.14 A 6. Agricultural harvesting and threshing equipment, lawn mowers, CCT 84.25 7. Travel goods etc. . . . in other materials, CCT 42.02 8. Porcelain sinks, basins, etc. . . ., CCT 69.10, 73.38 B I 9. Chairs, furniture, CCT 94.01, 94.03 10. Toys, CCT 97.01, 97.02, 97.03, 97.05 11. Carboys, bottles, flasks, etc. . . ., CCT 70.10 12. Sheet or laminated glass, CCT 70.05, 70.06, 70.07 13. Tiles, CCT 69.07, 69.08 14. Cotton fabrics, CCT 55.07, 55.09, 60.01 C I 15. Cotton yarn, CCT 55.05, 55.06 16. Wool fabrics, CCT 53.11, 60.01 A 17. Wool yarn, CCT 53.06, 53.07, 53.08, 53.09, 53.10 18. Articles of clothing, CCT 60.03, 60.04 B III, 60.05 A, 61.01 B, 61.02, 61.04 A 19. Tractors, CCT 87.01 20. Spirits, CCT 22.06, 22.09 21. Special food products for children, CCT 19.02, 21.07 22. Cigarettes, CCT 24.02 A